DETAILED ACTION
This office action is in response to the amendment filed on 02/24/2022. 
Claims 1, 2, 4-8, 10, and 11 have been amended and claim 13 has been newly added. Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for partitioning a slice based on a tile index in partitioning a picture into a plurality of tiles.
Prior art:
Guo (US 2013/0070848) 
Wang (WO 2020/140059)

	The closest prior art, Guo, paragraph 65 discloses A first value (e.g., 0) of the SDIP flag may indicate that the current CU is partitioned into one or more square-shaped Pus… A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped Pus.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein an index of the top-left tile of the second slice is derived by adding the index difference specified by the tile index difference information to an index of the top- left tile of the first slice”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481